OPINION OF THE COURT
Per Curiam.
Under Westchester County indictment No. 13-0013, the re*166spondent was charged with one count of criminal possession of a weapon in the third degree in violation of Penal Law § 265.02 (5) (i), a class D violent felony, and six counts of criminal possession of a weapon in the fourth degree, a class A misdemeanor.
On October 1, 2013, the respondent pleaded guilty in the Supreme Court, Westchester County (Neary, J.), to one count of criminal possession of a weapon in the third degree, in violation of Penal Law § 265.02 (5) (i), a class D felony.
On January 8, 2014, the respondent was sentenced by the same court to, inter alia, time served, and a period of probation of five years.
The Grievance Committee for the Ninth Judicial District now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony conviction. The respondent has neither opposed the Grievance Committee’s motion nor otherwise submitted any papers in response.
Pursuant to Judiciary Law § 90 (4) (a), the respondent was automatically disbarred, and ceased to be an attorney, upon his conviction of a felony.
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90 (4) (b), to reflect the respondent’s automatic disbarment as of October 1, 2013.
Mastro, J.P, Rivera, Skelos, Dillon and Miller, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Randall Miles Cutler, is disbarred, effective October 1, 2013, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Randall Miles Cutler, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Randall Miles Cutler, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commis*167sion, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Randall Miles Cutler, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).